Citation Nr: 0330099	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  00-12 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of a low back injury with degenerative disc disease 
of the lumbosacral spine.

2.  Entitlement to a rating in excess of 10 percent for left 
orchiectomy with lymph node dissection due to cancer and 
right epididymitis.

3.  Entitlement to a compensable rating for post-operative 
right shoulder arthritis.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1978 to June 1999.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a December 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding notice requirements under the VCAA.  The notice 
provided to the veteran with regard to each of the issues on 
appeal in this case does not appear to be adequate under the 
Quartuccio guidelines.  While a February 2002 duty to assist 
letter from VA to the veteran did attempt to secure copies of 
pertinent records related to treatment received through 
Johnston Pain Management, P.A., no communication from VA has 
adequately identified the veteran's and VA's respective 
responsibility with regard to development of each of the 
claims on appeal.    

The veteran's service representative asserts that new 
examinations are in order for the veteran's low back and 
right shoulder disabilities because his last examination was 
in 1999 and that examinations was inadequate because it 
failed to address findings needed to evaluate whether the 
conditions cause  weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  Additionally, the 
Board notes that the veteran has not had an examination to 
evaluate his left orchiectomy with lymph node dissection due 
to cancer and right epididymitis since 1999, and that he has 
since complained of additional symptoms, including pain.  
Further examinations are indicated. 

The Board also notes that the regulations governing ratings 
of intervertebral disc syndrome have been revised during the 
appeal period, and that the veteran has not been provided a 
copy of the new provisions.  

Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA), No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (DAV) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  
Since this case is being remanded anyway for additional 
development and to cure procedural defects, the RO must take 
this opportunity to inform the appellant that notwithstanding 
any information previously provided, a full year is allowed 
for response to a VCAA notice.  

Under DAV, PVA, and Quartuccio, the notice the Board provided 
the veteran is deficient, and the Board now has no recourse 
but to remand the case to the RO to correct the deficiency.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, Quartuccio v. Principi, 
and any other applicable legal precedent.  
In particular, the RO should ensure that 
the veteran is advised specifically of 
what he needs to establish his claims for 
higher ratings, what the evidence shows, 
and of his and VA's respective 
responsibilities in claims development.  
Furthermore, he should be provided a copy 
of the new criteria for rating 
intervertebral disc syndrome.  The 
veteran should be afforded the requisite 
period of time to respond.

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for right shoulder, low 
back, genitourinary, and hearing loss 
disability since service, then obtain 
copies of all clinical records of such 
treatment which are not already in the 
claims folder.  (Specifically noted in 
this regard are records of any pertinent 
treatment or examination at/or by Johnson 
Pain Management, P.A..)  

3.  The veteran should be afforded the 
following VA examinations:  

a) A VA orthopedic and neurological 
evaluation to determine the current 
severity of his service-connected low 
back disability.  The claims folder must 
be available to the examiner for review 
in connection with the examination.  The 
examination should include all indicated 
tests and studies, including ranges of 
motion.  The examiner's report should 
specifically include findings addressing 
all of the previous and the current 
criteria for rating disc disease (the 
examiner should be provide copies of both 
sets of criteria), including complete 
neurological evaluation.  The examiner 
must explain the rationale for all 
opinions given.  

b)  A VA orthopedic examination to 
ascertain the current severity of the 
veteran's service-connected right 
shoulder disability. The examination 
should include all indicated tests and 
studies, and specifically ranges of 
motion.  The veteran's claims folder must 
be available to, and reviewed by, the 
examiner.  The examiner's report should 
specifically include findings as to 
whether there is any impairment of the 
clavicle, scapula, or humorous, such as 
dislocation, nonunion, ankylosis, or 
problems with articulation.  The examiner 
should explain the rationale for any 
opinion given.

c) A VA genito-urinary examination to 
ascertain the nature and severity of 
disability resulting from the veteran's 
left orchiectomy with lymph node 
dissection due to cancer and right 
epididymitis.  Any indicated tests or 
studies, must be conducted.  The 
veteran's claims folder must be available 
to, and reviewed by, the examiner.  The 
examiner should identify all symptoms 
caused by the veteran's disability and 
specifically indicate whether the 
condition results in poor renal function, 
recurrent symptomatic infection requiring 
drainage, frequent hospitalization, 
continuous intensive management, or long-
term drug therapy.  The examiner should 
explain the rationale for any opinion 
given.

4.  The RO should then readjudicate the 
claims in light of the evidence added to 
the record, and include consideration of 
the possibility of "staged ratings".  
Review with regard to the low back 
disability must encompass consideration 
of both the old and new criteria for 
rating intervertebral disc syndrome.  If 
any claim remains denied, the RO should 
issue an appropriate SSOC and provide the 
veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless he is 
notified.


The purpose of this remand is to ensure compliance with the 
mandates of the Federal Circuit and the Court in the above-
cited decisions and to assist in the development of the 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (200).


